On Petition for Rehearing
By the Court,
Sweeney, J.:
A petition for rehearing and a reply thereto have been filed in the above-entitled cause. The reply to the petition admits as true the following statement contained in the petition: "It is undisputably established that at all times after the boundary line was fixed the respondent had and held all ground covered by her conveyances and the ground in dispute belonging to these complainants.”
The foregoing is a statement of a fact not impressed upon the court upon oral argument or in the briefs heretofore made or filed. Upon the contrary, this court accepted as a correct statement of facts the letter of C. S. Martin, of date August 30, 1908, quoted in the opinion heretofore rendered, which letter was admitted in evidence upon the request of one of the parties and the consent of the other party to the action. This letter concludes with the following statement: "This shows that Mr. Haskell, being the owner of Chinatown, made a mistake of twenty feet of ground, more or less, not in his favor, but against himself. He used twenty or more feet belonging to Chinatown, Miss Robbins used twenty or more feet belonging to me, her westerly neighbor twenty or more feet belonging to her, and such has been the case for twenty-three or twenty-four years. ”
Having accepted this statement contained in the said letter of C. S. Martin as a fact, it appeared that the respondent, Ida Robbins, in case plaintiffs and appellants prevailed in the action, would be the loser of twenty feet or more of the aggregate amount of land embraced within her deeds to lots 45, 46, and 47. It now appears from the petition and reply thereto that the statement above quoted in the letter of C. S. Martin is not the fact as established by the record, but that, upon the contrary, the respondent has all of the land embraced *302in lots 45, 46, and 47, and in addition thereto the extra twenty or more feet included in lot 48.
We are still of the opinion that the conclusion reached in our former decision was entirely correct, based upon the facts stated in the decision and then assumed to be true, for under such state of facts the equities were with the respondent. It now being admitted that the said statement contained in the letter of C. S. Martin was an error, and that the record establishes a contrary state of facts, in order that the question may be presented upon the facts as stated in the above quotation from the petition for a rehearing, which are conceded by the respondent to be .true, a rehearing is hereby granted.
It is so ordered.